Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42 and 45-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is rejected for the recitation of “a composite fibre” in lines 3-4. The claim language reads as if the fiber itself is a composite and not the nonwoven. In other words, it is unclear if Applicant is intending to claim a composite fibre (as in a sheath-core fibre) or a stem or leaf fiber with polymer present in the web. Further, the polymer component is not required by claim 40 as 0% of the polymer can be present. 
Claim 45 is rejected for the recitation of “a composite fibre” in line 3. The claim language reads as if the fiber itself is a composite and not the nonwoven. In other words, it is unclear if Applicant is intending to claim a composite fibre (as in a sheath-core fibre) or a stem or leaf fiber with polymer present in the web. Further, the polymer component is not required by claim 45 as 0% of the polymer can be present. 
Regarding claim 51, the phrase "e.g." in line 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-42, 45, 47-50 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashiba et al. (PG Pub. 2009/0324901).
Regarding claims 39-42, 45, and 61 Hashiba et al. teach a method of processing leaf or stem fibers to form a stack composed of a plurality of layers of leaf or stem fibers. The method of processing leaf or stem fibers and a method of making a cured material nonwoven material comprises making a nonwoven material comprising a multilayered stack comprising discrete interconnected layers with each of the layers being the same or different comprising the claimed amount of composite fibre and polymer. It is noted as set forth in the above 112, it is unclear if Applicant is intending to claim a composite fiber as claim 40 states the fiber can be 100% leaf fiber and claim 41 states as much as well. The fiber of Hashiba et al. is considered to be meet the claimed composite fiber.  The polymer is fusible at a temperature of about 120 degrees Celsius or less and the process comprises forming a stack composed of a plurality of layers of leaf or stem fibers with the plurality of layers being interconnected with the fibers of an adjacent layer, interconnecting the plurality of layers together to form a nonwoven multilayered mat and applying a fusible material to the mat [0124-0125]. The polymer material is thermally fused. The leaf or stem fibers are substantially or wholly pineapple fibers and the method of interconnection comprises air laying. Hashiba et al. teach applying an acrylic curable material which is flexible as Hashiba et al. teach a combination of the methods can be used [0126].  The curable material is cured. Hashiba et al. are silent regarding the claimed flexible curable material being pigmented and hydrophilic. However, it have been obvious to one of ordinary skill in the art at the time of the invention to use pigmented hydrophilic acrylic in order to affect the composite properties including color, hand and absorption properties.
Regarding claim 47, the step of thermally fusing layers comprising the flexible hydrophilic thermally fusible material is carried out simultaneously. 
Regarding claim 48, the leaf or stem fibers are substantially or wholly pineapple fiber. 
Regarding claim 49, the method of interconnection comprises air laying. 
Regarding claim 50, the hydrophilic curable material comprises one or more acrylic resins. 
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashiba et al. (PG Pub. 2009/0324901) in view of Blackburn (Biodegradable and Sustainable Fibres, Elsevier, Nov. 2005, 57-58, 323 and 336).
Regarding claim 44, Hashiba et al. are silent regarding the claimed degumming. However, Blackburn teaches enzymatic degumming of leaf fiber using a mixture of polygalacturonase and hemicellulose in order to get rid of non-cellulosic components. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the degumming of leaf fiber as taught by Blackburn in Hashiba in order to get rid of non-cellulosic components and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
It is noted the amendments to overcome the 35 USC 112 rejections are appreciated, but that it is still unclear in claims 40 and 45 exactly what Applicant is intending to claim by “composite fibre”. It is unclear if Applicant is intending to claim a composite fibre (as in a sheath-core fibre) or a steam or leaf fiber with polymer present in the web.
Applicant argues it would not have been obvious to use a pigmented hydrophilic acrylic, but does not argue how Hashiba does not teach all of the claims that do not require this limitation. Applicant argues Hashiba teaches a foam layer that is not taught in the present invention and therefore teaches away. The present claims do not exclude a foam layer and therefore Hashiba does not teach away. 
Applicant’s arguments concerning Liu have been fully considered, but are mott as Liu is not used in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789